        Case 2:19-cr-00159-KJD-BNW Document 90 Filed 04/19/21 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:19-cr-00159-KJD-BNW
 4
                  Plaintiff,                       Order Granting First
 5
                                                   Stipulation to Continue
           v.
 6                                                 Sentencing Hearing
     Penelope Fontaine,
 7
                  Defendant.
 8
 9
10         Based on the parties’ stipulation, the Court finds that good cause exists to
11   continue the sentencing hearing for at least 90 days.
12
           IT IS THEREFORE ORDERED that the sentencing currently scheduled
13
                                                                 August 17
     for May 19, 2021, at 9:00 a.m. is vacated and continued to ____________, 2021, at
14
     9:30 a .m.
     ______
15
                          19
           DATED: April ______, 2021.
16
17
18
                                            Kent J. Dawson
19                                          United States District Judge
20
21
22
23
24
25
26
                                               2
